UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 31, 2011 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-165692 Southern Products, Inc. (Exact name of registrant as specified in its charter) Nevada 27-1963282 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 13668-B Valley Blvd., City of Industry, CA 91746 (Address of principal executive offices) 213-3266 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 5,555,556 as of July 13, 2011. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 18 Item 4: Controls and Procedures 19 PART II – OTHER INFORMATION Item 1: Legal Proceedings 20 Item 1A: Risk Factors 20 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3: Defaults Upon Senior Securities 24 Item 4: (Removed and Reserved) 24 Item 5: Other Information 24 Item 6: Exhibits 24 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheet as of May 31, 2011 and February 28, 2011 (unaudited); F-2 Statements of Operations for the three months ended May 31, 2011 and 2010 (unaudited); F-3 Statements of Stockholders’ Equity (Deficit) as of May 31, 2011 (unaudited); F-4 Statements of Cash Flows for the three months ended May 31, 2011 and 2010 (unaudited); F-5 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended May 31, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents SOUTHERN PRODUCTS, INC. BALANCE SHEETS (unaudited) AS OF MAY 31, 2 ASSETS May 31, 2011 February 28, 2011 Current Assets Cash $ $ Accounts Receivable 0 Accounts Receivable – Customer Samples 0 Short-Term Loans Receivable 0 Prepaid Commissions 0 Inventory – Resale Inventory – Supply Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts Payable $ $ — Accrued Commissions — Other Accrued Expenses Loans Payable — Total Current Liabilities Total Liabilities Stockholders’ Equity (Deficit) Preferred Stock, $.001 par value, 10,000000 shares authorized, 0 shares issued and outstanding — — Common Stock, $.001 par value, 100,000,000 shares authorized, 12,000,000 shares issued and outstanding, respectively Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to financial statements F-1 Table of Contents SOUTHERN PRODUCTS, INC. STATEMENTS OF OPERATIONS
